 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Lisa Marie Rosado,                                   No. CV-18-03129-PHX-JAT
10                    Plaintiff,                          ORDER
11   v.
12   Commissioner          of      Social   Security
     Administration,
13
                      Defendant.
14
15             Pending before the Court is Plaintiff’s application to proceed in forma pauperis.
16   Plaintiff receives $4,339.34 per month and spends $4,224.00 per month.
17             An affidavit in support of an IFP application is sufficient where it alleges
               that the affiant cannot pay the court costs and still afford the necessities of
18             life. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339, 69 S.Ct.
               85, 93 L.Ed. 43 (1948). The IFP statute does not itself define what
19             constitutes insufficient assets. As this court has recognized, “[o]ne need not
               be absolutely destitute to obtain benefits of the in forma pauperis statute.”
20             Jefferson v. United States, 277 F.2d 723, 725 (9th Cir.1960).
21   Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).
22             In Escobedo, the Court of Appeals suggested that only the funds left over after
23   expenses should be considered in determining whether to grant in forma pauperis status.
24   787 F.3d at 1235 (“Once her rent and debt payments were taken into account, she would
25   have had to dedicate the entirety of two-months' worth of her remaining funds, meaning
26   that she would have to forego eating during those sixty days, to save up to pay the filing
27   fee.”).
28             Unlike Escobedo, here Plaintiff includes in her expenses $800.00 per month for
 1   groceries; thus, her monthly $115.00 surplus would not need to go to food. (Doc. 3).
 2   Additionally, Plaintiff spends $300.00 per month for entertainment and $465.04 per
 3   month to care for her pets. (Id.). Further, while Plaintiff has a vehicle, she nonetheless
 4   spends an additional $400.00 per month on transportation. (Id.). Also, while Plaintiff
 5   has a residence, she spends an additional $127.19 per month on a storage unit. (Id.).
 6          While all of these expenses are presumably important to Plaintiff, the Court cannot
 7   classify each of them as “necessities of life.”          See Escobedo, 787 F.3d at 1234.
 8   Therefore, the Court finds Plaintiff does not qualify for in forma pauperis status.
 9   Accordingly,
10          IT IS ORDERED that Plaintiff’s application to proceed in forma pauperis (Doc.
11   3) is denied. Plaintiff shall pay the filing fee within 7 days of this Order, or the Clerk of
12   the Court shall dismiss this case (without prejudice).
13          Dated this 5th day of October, 2018.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
